MORROW, P. J.
This is an appeal from the order of -tlie district judge fixing the relator’s bail pending the appeal from a sentence of two years’ confinement in the penitentiary for the offense of assault with intent to murder. The state has filed a motion to dismiss the appeal. The motion is accompanied by the affidavit of the sheriff to the effect that relator has made hond in the sum of $4,000, which bond has been approved by the district judge and the sheriff, as required by law, and the relator released from custody. There being no controversy touching the facts stated in the affidavit, the appeal is ordered dismissed.